DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.  Applicant argues that Toney is not used for the same intended use as applicant’s of protecting food on plates.  However, the device must merely be capable of performing the intended use in a functional language limitation and Toney’s device is capable of surrounding a plate.  Toney’s device is made from a plastic material. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claims are directed to a method for providing a protection screen but the claims do not comprise any method/process steps.  It is noted that applicant’s claims appear to be directed to an apparatus but were written as “A method” rendering them indefinite.
Regarding claim 1, the phrase “could be” render the limitations indefinite because it is not clear if the items listed after the phrases are required as part of the device or not.  Appropriate correction is required.
	Regarding claim 1, the phrasing “comes in a variety of sizes/lengths/widths” is indefinite because the scope of the claim is unclear.  Appropriate correction is required.
	Claim 1 states “commercially available cleaning products” and the scope of the limitation is not clear as to what would or would not be included as availability can change based on location/time.  Appropriate correction is required.
	Regarding claim 2, the phrase “uses tapered sides” does not clearly state if it is or is not required to have tapered sides.  See also “uses a lipped edge…” in claim 3.  Appropriate correction is required.
	Claim 4 does not clearly state what is required to be “fitted for specific use cases”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Toney (US 3,326,147).
	Regarding claims 1-4, the claims require a protection screen and a screen that forms a three sided device with a height, length, ends, and a material as best understood.
	The prior art of Toney discloses a desk screen (1) comprising three sides (front 10, left wing 15, right wing 20) having a height, length, ends, and a material (glass fiber reinforced polyester resin / plastic – col. 2, lines 27-30; figures 1-2).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK D HAWN/Primary Examiner, Art Unit 3631